Citation Nr: 0725812	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-02 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1973 to 
March 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied service connection for a 
seizure disorder.  A previous unappealed denial of this claim 
was reopened by the RO because the veteran's service medical 
records (SMRs), which had not been of record at the time of 
the original denial, were found and associated with the 
record.  

This case was previously remanded by the Board for additional 
development in an action dated in January 2006.

In correspondence dated in April 2007, the veteran indicated 
that she would like to apply for pension benefits as she had 
served during wartime.  This appears to be a claim for non-
service-connected pension benefits under 38 C.F.R. § 3.3 
(2006), and is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's seizure disorder clearly and unmistakably pre-
existed her period of active military service; it clearly and 
unmistakably did not worsen during service.


CONCLUSION OF LAW

The veteran does not have a seizure disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2003, and January, April, and August 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, any timing 
errors have been cured in the process of the previous remand 
and RO subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised her of what the evidence must show to 
establish entitlement to service connection for her claimed 
seizure disorder, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran identify any evidence 
she had pertaining to her claim so that the RO could obtain 
it on her behalf, and also apprised her of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  The RO also provided a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs, and VA and private medical records, as well as Social 
Security Administration (SSA) records, and secured 
examinations in furtherance of her claim.  In its remand, the 
Board sought treatment records from Drs. Berg, Logan, and 
Dooley, each of whom had been identified as having treated 
the veteran in the past.  (Records of Dr. Logan's treatment 
of the veteran were already of record, but an inquiry was to 
be made in case there were additional records not yet 
obtained.)  On remand, with the veteran's full cooperation 
and active participation, attempts were made to obtain these 
records.  The veteran informed the RO that she had never been 
treated by Dr. Dooley, but that she had been treated by a Dr. 
Silvermintz, her family internist, prior to entering service.  
Of record is a July 2006 letter from the veteran to World 
Wide Neurology of St. Louis, noting that she had been 
referred to them in her search for the missing pre-service 
records, and requesting any records they had.  The 
handwritten response was that they had no records older than 
seven years, and no computer records prior to 1994.  
Concerning an inquiry regarding Dr. Berg's records, a 
response from the Washington University School of Medicine 
indicated that there were no related records found within the 
Department of Neurology, and that Dr. Berg was now retired 
and was unable to advise as to the possible location of such 
records.  Finally, an October 2006 response faxed from Dr. 
Logan's office indicated that there were no records available 
because old, inactive records more than seven years old are 
destroyed.  The veteran was informed of the unavailability of 
these records.  In correspondence dated in January 2007, the 
veteran stated that she had no other information or evidence 
to support her claim.  VA has no duty to inform or assist 
that was unmet.  

The veteran's pre-enlistment examination in September 1972 
showed no history of seizures.  The veteran has told VA in 
written correspondence, and has told her VA examiner, that 
she "definitely" had a seizure disorder before entering 
service, but had been told by a recruiter that, if she was no 
longer having seizures, she could still enter service.  Thus, 
she did not mention her history of seizures at the time of 
her entry examination, nor thereafter, until a grand mal 
seizure while on active duty bought her disability to light.  
The veteran's SMRs indicate that she had what she believes 
was a seizure while working in The Pentagon in January 1974.  
The SMRs also show that she had what was believed by the 
physician who treated her at the time to be a grand mal 
seizure in 1975 at The Presidio of Monterey, California while 
serving at the Defense Language Institute there.  

Of record is a May 1975 discharge summary from Ft. Ord, 
California, where she was treated after the seizure in 
Monterey.  The summary indicates that the veteran denied 
having any seizures since 1970, and reported that she had 
been on three anticonvulsants.  Her medications had recently 
been increased because of body contortions over which the 
veteran said she had no control.  Over the preceding six to 
eight months the veteran had experienced increased tiredness, 
and recently had trouble with her memory.  Over the preceding 
weekend, prior to her hospitalization, the veteran reported 
onset of what were identified as ataxia, diplopia, and 
confusion.  She reported having fallen on her way to work on 
the day of admission, perhaps as a result of a blackout.  The 
discharge summary noted that the veteran was very 
apprehensive because she had apparently kept the illness from 
the Army, and had been treated by a private physician.   

In the course of her hospitalization, her anticonvulsant 
medications were successfully adjusted, resolving her ataxia, 
nystagmus, and drowsiness.  After being informed that she 
could remain in the Army with epilepsy that was well 
controlled, she became less apprehensive and withdrawn.  She 
was discharged and returned to duty after a nine-day stay.  
The record shows that she continued military service until 
the expiration of her enlistment nearly two years later, 
during which time she was promoted to SP5.  

As noted, the veteran has repeatedly conceded that her 
seizure disorder began prior to service.  In several letters 
to the RO she has recalled that her first grand mal seizure 
was in 1970, before entry into service.  She has also 
contended that she had two seizures in service.  In the 
course of her appeal, she has argued that her preexisting 
seizure disorder was aggravated by her military service.  
Specifically, in correspondence received in January 2003, the 
veteran contends that during her hospitalization at Ft. Ord 
the reduction in her medications resulted in another seizure, 
suggesting her preexisting disorder was aggravated by her 
military service.

Also of record are records from the Social Security 
Administration (SSA).  They show that the veteran was awarded 
Supplemental Security Income (SSI) benefits based on severe 
impairments due to affective mood disorder and 
gastroesophageal reflux disease (GERD).  There is no mention 
in the SSA records of a seizure disorder.  

The veteran was afforded three VA examinations during the 
course of this claim, all three given by the same examiner, 
who is a clinical professor and founding chairman of his 
university's department of neurology.  All three examinations 
resulted in the same conclusion, as noted in the most recent 
report.  

In a lengthy and detailed report, the examiner noted the 
veteran's medical history based on his page-by-page review of 
all of the medical records and his interview of the veteran.  
After reciting the relevant history and medical evidence of 
record, the examiner diagnosed the veteran's disorder, as he 
had previously, as juvenile myoclonic epilepsy.  The examiner 
noted that all but one of the veteran's electroencephalograms 
contained the pattern of abnormality consistent with that 
diagnosis.  The examiner noted that this disorder is genetic 
in origin, and ordinarily begins toward the end of the second 
and the beginning of the third decade of life, even though 
the genetic characteristic has been present for a longer 
period.  The examiner also noted that, once this disorder 
becomes symptomatic, it changes very little for the remainder 
of the patient's life.  

The examiner noted that the veteran's juvenile myoclonic 
epilepsy not only clearly existed prior to her entry into 
military service, but also that it clearly did not worsen 
during military service, either due to military service, or 
even due to natural progression.  As to the veteran's 
contention that the seizure and subsequent hospitalization at 
Ft. Ord constituted an aggravation, the examiner noted that 
certain anticonvulsant drugs are less satisfactory than 
others, and some of them, such as phenytoin, may actually 
cause seizure generalized convulsion where none existed.  
This, the examiner noted, explained the vast number of minor 
episodes that the veteran had had and the persistent EEG 
abnormality with only five convulsions in her lifetime.  The 
examiner also noted that the medical evidence showed that the 
veteran's seizure in Monterey was related to her medications, 
a result of an error in her use of medications that caused a 
period of phenytoin intoxication.  He noted that this is 
ordinarily wholly reversible, as was the case here, as 
evidenced by the veteran's return to duty and completion of 
her enlistment.  The examiner's diagnosis was juvenile 
myoclonic epilepsy unaffected by military service or events 
pertaining thereto.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

Here, notwithstanding that there was no mention of pre-
service seizure activity on entry, the evidence is clear and 
unmistakable that the veteran's seizure disorder existed 
prior to her entry into military service.  She has 
consistently conceded that the disorder first manifested in 
1970, well before she enlisted, and that, while she told her 
recruiter of its existence, she otherwise hid it from the 
Army, seeking private medical care that included the 
prescribing of anticonvulsant medications.  Moreover, the 
veteran's diagnosed juvenile myoclonic epilepsy was described 
by the VA examiner as being genetic in origin, and being a 
disorder that typically does not manifest itself until late 
adolescence.  Although the veteran is not competent to say 
what her diagnosis was prior to service, it was clear that 
she had had convulsions, that she had sought medical care, 
and that she had been prescribed anticonvulsant medication.  
Given these facts, and the uncontradicted opinion of the VA 
examiner regarding the diagnosis of what the veteran had 
prior to service, the evidence is undebatable on this point-
the veteran had a seizure disorder prior to entry into 
military service.

As for evidence regarding aggravation, other than the 
veteran's own assertion, there is none that her preexisting 
seizure disorder increased in severity during her period of 
military service.  As the examining neurologist made clear, 
and as supported by the medical evidence of record, not only 
was the veteran's seizure disorder not aggravated by her 
military service, it did not worsen at all during her 
service, even through natural progression.  The one incident 
in service that was clearly diagnosed as a seizure was shown 
to have been caused by her medications, and that was 
effectively dealt with, returning the veteran to her baseline 
of what the VA examiner has termed minor episodes.  As the 
examiner noted, the type of seizure disorder the veteran 
experiences is known to remain constant throughout life.  His 
opinion is supported by the record; as he noted, once her 
medications were adjusted, the veteran continued to serve 
without difficulty, demonstrating that there had in fact been 
no worsening of the underlying disease.  The VA examiner's 
opinions are uncontradicted by any competent medical evidence 
of record and are clear evidence of the lack of increase in 
disability.  Consequently, the Board finds that the 
presumption of soundness has been rebutted.  38 U.S.C.A. 
§ 1111.

As noted, the only suggestion that the veteran's preexisting 
disability was aggravated by her military service is her own 
contention that it was, and that this was evidenced by her 
1975 seizure in Monterey.  However, there is no evidence of 
record showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  
Consequently, the veteran's own assertions as to aggravation 
of her preexisting seizure disability have no probative 
value.  See also Sheets v. Derwinski, 2 Vet. App. 512, 515 
(1992) (VA not required to accept every uncorroborated 
assertion made by a veteran as to service incurrence or 
aggravation of a disability (citing Wood v. Derwinski, 1 Vet. 
App. 190 (1991)).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim-as noted 
above, the evidence clearly and unmistakably shows that the 
disease pre-existed service and was not aggravated thereby.  
The veteran's seizure disorder is not traceable to disease or 
injury incurred in or aggravated during active military 
service.


ORDER

Entitlement to service connection for a seizure disorder is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


